PER CURIAM.
Wilton Allen Dedge appeals from his judgments and sentences for sexual battery, burglary, and aggravated battery. We affirm on all points except we reverse the minimum mandatory portions of Dedge’s sexual battery sentences. § 775.082, Fla.Stat. (1983). The cause is remanded for the trial court to delete the minimum mandatory provisions. Tucker v. State, 425 So.2d 1215 (Fla. 2d DCA 1983).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
COBB, C.J., and UPCHURCH and SHARP, JJ., concur.